DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.    The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior office action.
3.    The prior office actions are incorporated herein by reference. In particular, the observations with respect to claim language, and response to previously presented arguments.
4.    This Office action is in response to communications received on August 31, 2022. Claims 1-5 and 7-24 are pending and addressed below.

Response to Arguments
Applicant’s amendments are sufficient to overcome the claim objection(s) set forth in the previous Office Action.
Applicant’s amendments are sufficient to overcome the 35 U.S.C. 112(b) rejections set forth in the previous Office Action.
Applicant’s amendments are sufficient to overcome the 35 U.S.C. 103 rejections set forth in the previous Office Action.

EXAMINER’S AMENDMENT
8.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Joshua Tucker (Reg. No. 63,809) on 08 September 2022.
The application has been amended as follows:

Listing of Claims:

Claim 18 (Currently Amended)	The medium of claim 1, wherein: 
the output is a token corresponding to a principle component of input features of the upstream machine learning model.

Claim 21 (Currently Amended)	A tangible, non-transitory, machine-readable medium, storing instructions that when executed by one or more processors effectuate operations comprising: 
obtaining, from a first computer system, at a second computer system, an output of an upstream machine learning model executed by the first computer system and a value that corresponds to a subset of entities having respective records in a data repository accessible to the second computer system; 
retrieving, with the second computer system, based on the value, from the data repository, features of members of the subset of entities indicated in corresponding records in the data repository; 
inferring, with a downstream machine learning model executed by the second computer system, based on the output of the upstream machine learning model and the retrieved features of members of the subset of entities, a property of a member of the subset of entities 
providing, from the second computer system, to a third computer system, the property and another value that corresponds to a subset of entities having respective records in a data repository accessible to the third computer system.

Allowable Subject Matter
Independent claims 1, 20, 21 and 22 are allowed. Dependent claims 2-5, 7-19, 23 and 24 are allowed based on their dependency. 

Claim 1 recites, inter alia, “the autoencoder being trained to map higher-dimensional inputs in records available to the first computer system but not the second computer system into lower-dimensional vectors that preserve at least some information in records available to the first computer system without revealing all input features to the autoencoder”. 

Claim 20 recites, inter alia, “the output is based on a combination of a response of the upstream machine learning model to a set of input features and noise that obfuscates the set of input features and the response while causing at least some population statistics of a set of outputs of the first upstream learning model to change by less than 10% relative to a set of outputs that are not combined with the noise.” 

Claim 21 recites, inter alia, “providing, from the second computer system, to a third computer system, the property and another value that corresponds to a subset of entities having respective records in a data repository accessible to the third computer system.”

Claim 22 recites, inter alia, “the score is one of a sequence of scores over time in an iterated risk assessment.”

The closest prior art made of record are:

Verma et al. (U.S. Patent No. 10,977,711 cited in the previous Office Action and hereinafter referred to as Verma) which discloses an offline machine learning model (i.e. upstream machine learning model) generating an output and sending the output along with other data to a real-time machine learning model (see col. 4 lines 15-43, col. 7 line 10 – col. 8 line 2, col. 17 lines 19-38 and Fig. 10 of Verma)
Roberts et al. (U.S. Pub. No. 2019/0102574 cited in the previous Office Action and hereinafter referred to as Roberts) which discloses using machine learning to determine a trajectory associated with profiles (see paragraphs [0112]-[0115] and Fig. 8 of Roberts)

While the prior art does show upstream and downstream machine learning models associated with members, the prior art is not considered to disclose the cited limitations, in combination with the other limitations. Therefore, claims 1 and 20-22 are considered to recite allowable subject matter over the prior art. Dependent claims 2-5, 7-19, 23 and 24 are considered to contain allowable subject matter based on their dependency.

16.    None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application before the effective filing date of the claimed invention.

17.    Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ferrer et al. (U.S. Pub. No. 2021/0141926) – cited for teaching multiple upstream and downstream machine-learning models – claim 1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS J PLECHA whose telephone number is (571)270-7506. The examiner can normally be reached M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on 571-272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THADDEUS J PLECHA/Examiner, Art Unit 2438